Exhibit 10.1

AMENDMENT TO MERGER AGREEMENT

THIS AMENDMENT (“Amendment”), dated as of May 15, 2015 (the “Effective Date”) is
by and between Navigant Consulting, Inc. (“Parent”) and Michael Halberda, as
Securityholder Representative, for and on behalf of each of the Securityholders
pursuant to Section 9.23 of the Agreement and Plan of Merger, dated as of
May 14, 2014, among Parent, Bobcat Acquisition Corporation, a wholly-owned
subsidiary of Parent (“Merger Sub”), Cymetrix Corporation (the “Company”) and
the securityholders of the Company named in the Merger Agreement, as amended by
the letter agreement between Parent and the Securityholder Representative, dated
May 22, 2014 (such Agreement and Plan of Merger, as so amended, the “Merger
Agreement”).

RECITALS

WHEREAS, pursuant to the Merger Agreement, Merger Sub was merged with and into
the Company, with the Company continuing as the surviving corporation in such
merger (the “Surviving Corporation”);

WHEREAS, under Section 2.8 of the Merger Agreement, the parties agreed to the
terms under which the aggregate Per Share Merger Consideration and Option
Consideration would include a Contingent Payment, based on the performance of
the Surviving Corporation and the Subsidiary during the Additional Period;

WHEREAS, Parent and the Securityholder Representative have determined that it is
in the best interests of Parent and the Securityholders to modify the terms of
the Merger Agreement on the terms and subject to the conditions hereinafter set
forth; and

WHEREAS, capitalized terms used but not defined herein shall have the meanings
set forth in the Merger Agreement.

NOW THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and pursuant to Section 9.7 of the Merger Agreement,
effective as of the Effective Date, Parent and the Securityholder
Representative, for and on behalf of each of the Securityholders pursuant to
Section 9.23 of the Merger Agreement, hereby amend the Merger Agreement as
follows:

1. The following amendments shall be made to Section 1.1 of the Merger
Agreement:

 

  (a) The following definitions shall be deleted in their entirety: “Agreed
Contingent Payment Adjustments,” “Contingent Payment Statement,” “DTO Plan,”
“EBITDA,” “Excess Capital Expenditures,” “Unresolved Contingent Payment
Adjustments” “Unresolved Contingent Payment Objections.”



--------------------------------------------------------------------------------

  (b) The definition of “Additional Period” shall be deleted in its entirety and
replaced with the following:

“Additional Period” means the period beginning on and including November 1, 2014
and ending on and including May 15, 2015.”

 

  (c) The definition of “Company CEO” shall be deleted in its entirety and
replaced with the following:

“Company CEO” means the person appointed by Parent to serve as the chief
executive officer of the Surviving Corporation from time to time. During the
Additional Period, the Company CEO means Michael Halberda.”

 

  (d) The definition of “Contingent Payment” shall be deleted in its entirety
and replaced with the following:

“Contingent Payment” has the meaning specified in Section 2.8(a).”

2. Section 2.8 of the Merger Agreement shall be deleted in its entirety and
replaced with the following:

“2.8. Contingent Payment.

(a) Contingent Payment Amount. The aggregate Per Share Merger Consideration and
Option Consideration shall include an additional payment in the amount of Ten
Million Dollars ($10,000,000) to be paid in cash by Parent to the
Securityholders in the manner described herein (such payment being the
“Contingent Payment”).

(b) Payment of Contingent Payment and RDN Fee.

(i) On or prior to December 31, 2015, Parent shall (A) pay to RDN the fee which
is due from the Company to RDN as a result of the transactions contemplated by
this Agreement (provided that at least four (4) business days prior to the date
for payment of the Contingent Payment, Parent shall confirm with the
Securityholder Representative in writing the amount of such fee), by wire
transfer of immediately available funds to the account in the United States
specified by RDN in writing to Parent at least two (2) business days prior to
the date for payment of such fee, and (B) subject to subsection (ii) of this
Section 2.8(b), (x) pay or cause the Escrow Agent to pay to each Securityholder
holding Company Common Stock immediately prior to the Effective Time, an amount
equal to the such Securityholder’s Securityholder Percentage of the amount of
the Contingent Payment (less the amount of such fee payable to RDN), which is
due pursuant to the provisions of this Section 2.8 and (y) pay, and

 

2



--------------------------------------------------------------------------------

cause the Surviving Corporation to pay, through the Surviving Corporation’s
payroll system in the case of Option Holders who are or were employees of the
Company, to each Securityholder holding Company Options immediately prior to the
Effective Time, an amount equal to such Securityholder’s Securityholder
Percentage of the amount of the Contingent Payment (less the amount of such fee
payable to RDN) which is due pursuant to the provisions of this Section 2.8, net
of applicable withholding Tax, with any such payments to Option Holders who are
not current or former employees of the Company to be made by wire transfer of
immediately available funds to the account in the United States specified by
such Securityholder in writing to Parent at least two (2) business days prior to
the date for payment of the Contingent Payment.

(ii) Notwithstanding the foregoing, Parent shall have the right to offset or
set-off against and withhold a portion of the Contingent Payment which is due
pursuant to this Agreement in an amount equal to any unpaid claims made by any
Parent Group Member pursuant to Article VIII; provided that (A) the entire
Escrow Account has been disbursed or is subject to claims pursuant to
Article VIII, and (B) if the Securityholder Representative has disputed such
unpaid claims, Parent shall, in lieu of such set-off, deposit the amount of such
unpaid claims into the Escrow Account to be held, invested, reinvested and
disbursed in accordance with the terms of the Escrow Agreement.”

3. The references to “Section 2.8(c)” in Sections 2.2(c)(i) and 2.2(d)(viii)
shall be references to Section 2.8(b).

4. The second sentence of Section 7.3(a) of the Merger Agreement shall be
deleted in its entirety and replaced with the following:

“Nothing in this Agreement shall create any obligation on the part of the Parent
or the Surviving Corporation to continue the employment of any employee for any
period following the Closing Date and nothing in this Agreement shall preclude
Parent or the Surviving Corporation from altering, amending or terminating any
of its employee benefit plans, or the participation of any of its employees in
such plans, at any time.”

5. Section 8.5(a)(vi) of the Merger Agreement shall be deleted in its entirety.

6. Each of Exhibit E and Exhibit G to the Merger Agreement shall be deleted in
its entirety.

7. In connection with this Amendment, the parties agree to execute the Joint
Written Instructions attached hereto as Exhibit A at the same time the parties
enter into this Amendment and cause such Joint Written Instructions to be
delivered to the Escrow Agent promptly thereafter.

 

3



--------------------------------------------------------------------------------

8. Except as amended hereby, the Merger Agreement shall remain in full force and
effect. Each reference in the Merger Agreement to “this Agreement,” “hereunder,”
or “hereof” or words of like import shall mean and be a reference to the Merger
Agreement, as amended hereby.

9. This First Amendment may be executed in counterparts, each of which shall be
considered an original instrument. Any signature page delivered via facsimile or
electronic mail shall be binding to the same extent as an original signature
page.

[SIGNATURE PAGE FOLLOWS]

 

4



--------------------------------------------------------------------------------

NAVIGANT CONSULTING, INC. By:

/s/ Julie M. Howard

Name: Julie M. Howard Title: Chief Executive Officer SECURITYHOLDER
REPRESENTATIVE

/s/ Michael Halberda

Michael Halberda As Securityholder Representative, for and on behalf of each of
the Securityholders pursuant to Section 9.23 of the Merger Agreement

 

5